Citation Nr: 1532593	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Whether an appeal has been perfected regarding entitlement to a disability rating in excess of 0 percent for otitis externa and otitis media. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to October 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the RO in Phoenix, Arizona.

In July 2014, the Board acknowledged an unaddressed May 2006 Notice of Disagreement regarding the issue of entitlement to a disability rating in excess of 0 percent for service-connected otitis externa and media, and remanded that issues to provide a Statement of the Case to the Veteran.  The appeal has since been returned to the Board for further appellate action.  The Board also granted service connection for bilateral hearing loss, an issue on appeal at that time.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2014).

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted above, in July 2014, the Board remanded the issue of entitlement to a disability rating in excess of 0 percent for otitis externa and otitis media for issuance of a Statement of the Case.  The Board noted that a Notice of Disagreement received May 2006 addressed not only the issue of entitlement to service connection for hearing loss, but also addressed the 0 percent rating assigned for the already service-connected otitis media and externa.  A review of the electronic VBMS system reveals that a Statement of the Case regarding the rating for otitis was mailed to the Veteran on April 30, 2015.  However, there is no indication that a Substantive Appeal (VA Form 9 or equivalent) has been received in response to the Statement of the Case.  Indeed, there is no correspondence of any kind from the Veteran since the Statement of the Case was mailed to him.  

Information entered into the Veterans Appeals Control and Locator System (VACOLS) indicates that this appeal was perfected by a VA Form 9 received on December 12, 2006.  This would have been the same VA Form 9 used to perfect the issue decided by the Board in its July 2014 decision.  However, this is not a valid Substantive Appeal regarding this issue.  An appeal consists of a timely filed Notice of Disagreement, and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2014).  As the date of the noted VA Form 9 is not after the Statement of the Case was furnished, it is invalid for purposes of perfecting the current appeal.  

The United States Court of Appeals for Veterans' Claims has held that the requirements of 38 U.S.C. § 7105(d)(3) are not jurisdictional, but discretionary; and, in a case where there was a timely filed Substantive Appeal addressing certain issues, and VA treated another issue as if it were part of that timely filed Substantive Appeal, i.e., included that issue on the Statement of the Case, VA could not later object to the timeliness of the Substantive Appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, the question here is not one of mere timeliness of filing, but a question of the validity of the December 12, 2006 VA Form 9 with respect to this issue.  

In this case, from the evidence available to the Board, there appears to be no valid Substantive Appeal at all.  The Substantive Appeal received on December 12, 2006 applied only to the issue listed on the October 2006 Statement of the Case, i.e., entitlement to service connection for bilateral hearing loss.  The Board's July 2014 Remand for a Statement of the Case is an implicit finding that the October 2006 Statement of the Case did not encompass the issue of the rating for otitis media and externa.  Therefore, the December 2006 VA Form 9 cannot perfect an appeal regarding that issue.  Indeed, the lack of any response from the Veteran whatsoever raises a legitimate question as to whether he intended to perfect an appeal.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the remanded issue of whether an appeal has been perfected regarding entitlement to a disability rating for otitis externa and media in excess of 0 percent.  If it is determined that an appeal was validly perfected by receipt of a Substantive Appeal (VA Form 9 or equivalent) within the applicable time period after the April 30, 2015 Statement of the Case was mailed, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  If it is determined that an appeal was not perfected, the Veteran should be notified of his appellate rights with respect to that determination.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


